Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON AUGUST 20, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 NEWTOWN LANE MARKETING, INCORPORATED (Exact name of registrant as specified in its charter) Delaware 20-3547231 (State of incorporation or organization) (I.R.S. Employer Identification No.) 47 School Avenue, Chatham, New Jersey 07928 (Address of principal executive office) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange which to be so registered each class is to be registered Not applicable. Not applicable. If this form relates to the registration of a class of securities pursuant to Section 12 (b) of the Exchange Act and is effective upon filing pursuant to General Instruction A.(c), check the following box. /_/ If this form relates to the registration of securities pursuant to Section 12(g) of the Exchange Act is effective pursuant to General Instruction A.(d), check the following box. /X/ Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, par value $.001 per share (Title of Class) Item 1. Description of Registrant’s Securities to be Registered. The description of the Registrant’s common stock, par value $.001 per share, required by this Item is contained in the Registration Statement of the Registrant on Form SB-2, File No. 333-135495, filed with the U.S. Securities and Exchange Commission (the “Commission”) on June 30, 2006, as amended to date, and is incorporated herein by reference. Item 2. Exhibits. Exhibit Number Description 3.1 Amended and Restated Certificate of Incorporation. (1) 3.2 Preferred Stock Certificate of Designation as filed with the Secretary of State of Delaware on August 7, 2007. (2) 3.3 Bylaws.(1) 1) Filed as an exhibit to the Registrant’s Registration Statement of the Registrant on Form SB-2, File No. 333-135495, filed with the Commission on June 30, 2006 and incorporated herein by reference. 2) Filed as an exhibit to the Registrant’s Current Report on Form 8-K, filed with the Commission on August 10, 2007 and incorporated herein by reference. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Dated: August 20, 2007 NEWTOWN LANE MARKETING, INCORPORATED By: /s/ Arnold P. Kling Arnold P. Kling President
